DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 4/22/2021 is acknowledged. Claims 1, 6-9, 12, 13, 15, 16, 18-22, 25, 26, 28 and 29 are pending in this application. Claims 2-5, 10, 11, 14, 17, 23, 24 and 27 have been previously canceled. Claims 1, 9, 15, 22 and 26 have been amended. Accordingly, claims 1, 6-9, 12, 13, 15, 16, 18-22, 25, 26, 28 and 29 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Rejections
Applicant’s arguments, filed 4/22/2021, with respect to claim 22 objections have been fully considered and are persuasive. The objection of claim 22 has been withdrawn. Arguments are persuasive because the applicant have amended claim 22 to fix the objections pointed to in the previous office action. 
Applicant’s arguments, filed 4/22/2021, with respect to claims 9, 12, 15, 16, 18, 19, 20, 26 and 28 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 9, 12, 15, 16, 18, 19, 20, 26 and 28 under 35 U.S.C 112(b) has been withdrawn. Arguments are persuasive because the applicant have amended the claims to fix the issues which rendered the previous claims set indefinite.  

New Rejections Necessitated by the Amendments filed 4/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Particularly, claims 21 and 25 recite isopropyl myristate as one of the permeation enhancer, however, independent claim 1 does not include isopropyl myristate as one of the permeation enhancer and since claims 21 and 25 depend from claim 1, the dependent claims fail to further limit the subject matter of the claim upon which they depend. The recitation of isopropyl myristate in claims 21 and 25 does not constitute a further limitation because isopropyl myristate is not listed as one of the permeation enhancer in independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 12, 13, 15, 16, 18-22, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lulla et al. (WO2009/101412A1; Aug. 20, 2009) in view of Kasting et al. (US 5,041,439; Aug. 20, 1991), Block et al. (Eur. J. Neurosci, 2013, 38(11), 3669-3678), Lindahl et al. (US20090247529; Oct. 1, 2009), Schutt et al. (US20130195965; Aug. 1, 2013) and Phero et al. (Anesth. Prog. 1987, 34, 187-190) as evidenced by Estebe et al. (Anesth Analg, 2001, 93:447-455).
Lulla throughout the reference teaches a transdermal pharmaceutical composition for spraying comprising a pharmaceutically active, a penetration enhancing agent, film forming polymer and a vehicle (e.g. solvent) (Abstract).
Lulla in Example 1 of the reference discloses a polymeric solution formulation which comprises estradiol as the active agent, Kollidon VA64 (vinylpyrrolidone-vinyl acetate) as the film forming polymer, lecithin as the penetration enhancer and ethanol as the solvent (see: Example 1 and Pages 4-9). The concentration of ethanol in example 1 equals 83.3% by weight and thus reads on the instantly claimed concentration of the solvent. Further, the reference discloses anti-inflammatory drugs and analgesics as suitable pharmaceutical active agent that can be used in the composition (see Lulla: Page 6, lines 20-30). It also teaches a suitable film-forming polymer includes polyvinyl pyrrolidone (i.e. povidone) and the film forming polymer is present in an amount between about 0.1% to about 20% by weight which reads on the instantly claimed amount of povidone (see: Page 7, line 24 to Page 8, line 14). The Lulla reference teaches that the composition comprises lipids/phospholipids (e.g. lecithin) as the penetration enhancing agent and that the penetration enhancing agents are present in an amount ranging from 5% to 25% by weight of the formulation, which overlaps the instantly claimed amount (Page 4, line 25 to Page 6, line 3). The reference further discloses the composition can be sprayed by means of a mechanical spraying device which pumps the composition from a container and applied to the skin in the form of droplets. Lulla teaches that the spraying mechanism must be capable of always delivering the same amount of active agent (i.e. a unit dose) and that the mechanism for controlling the amount of composition to be delivered by the spray are known to those skilled in the art. It also teaches that the composition may be administered in a suitable metered dose spray device (see: Page 11, lines 7-31). Lulla teaches a film forming topical spray which forms a film patch which would be breathable/microporous and 

The teachings of Lulla have been set forth above.
As discussed above, the Lulla reference teaches that the composition comprises lipids/phospholipids (e.g. lecithin) as the penetration enhancing agent. Lulla does not expressly teach the penetration enhancers that are recited in the instant claims. However, this deficiency is cured by Kasting et al. 
Kasting throughout the reference teaches penetrating topical pharmaceutical compositions comprising penetration enhancing agents (Title; Abstract). Particularly, Kasting discloses oleyl alcohol as one of the preferred polar lipid agent which is used as a penetration enhancing agent. It teaches that the polar lipid agent such as oleyl alcohol exhibited improved skin penetration and no skin irritation (see: Col. 4, Summary of the Invention; Col. 7, line 36-46). 

Lulla does not specifically teach wherein the analgesic or anti-inflammatory active agent is specifically bupivacaine. However, this deficiency in Lulla is addressed by Block. 
Block discloses that underlying mechanisms of persistent/long-lasting pain involves the presence of inflammation. Block teaches that bupivacaine is a widely used local anesthetic agent and that low concentrations of the local anesthetic bupivacaine exerts both anti-inflammatory effects and pain relieving effects for neuropathic pain. (Block: abstract, introduction first paragraph).


Lindahl teaches mechanical pump sprayed compositions which have supersaturated drug concentrations, wherein the drug can be the instantly claimed bupivacaine (i.e. a local anesthetic), wherein upon application and evaporation of the volatile solvent the supersaturation lasts for a time period of from about 1 hour to about 24 hours in vivo to achieve an increased bioavailability, specifically over 0-24 hours  and wherein for cosmetic purposes the surface area of application of the dosage is limited to the range of 1 cm2 to 10 cm2 (See title; abstract; [0010]; [0013]; [0016]; [0031, pump spray]; [0036]; [0051, 0-24 hours]; Claims; [0061, bupivacaine and salts thereof]).

Lulla does not disclose wherein 10% of the spray droplets in the unit dose have a mean diameter of about 26 µm, about 50% of the spray droplets have a mean diameter of about 55 µm, and about 90% of the spray droplets have a mean diameter of about 116 µm. However, this deficiency in Lulla is addressed by Schutt.
Schutt teaches spray/sprayed droplets of bupivacaine wherein the droplet distribution is has a D10 of about 18 microns or less which reads on the instantly claimed D10 of about 26 microns, a D50 of about 51 µm which reads on the instantly claimed D50 of about 55 microns, and wherein the D90 is about 95.9 microns which read on the instantly claimed D90 of about 116 microns (see abstract; [0340-0341]; table 7).

Lulla also does not specifically teach wherein the amount of bupivacaine is from about 0.5 to about 40 mg in the formulation. However, Lulla does teach administering/spraying a therapeutically effective amount of a pharmaceutically active agent onto the skin of a subject in need thereof and that 

Lulla does not expressly teach the instantly claimed biphasic release which has a first and second peak plasma concentrations of bupivacaine or other drug at the claimed times/time ranges or wherein the in vitro cumulative drug permeation and specific peak plasma concentrations are as instantly claimed. However, these are all properties of the claimed composition comprising the claimed amounts of povidone, penetration enhancer, solvent and which comprises any drug or specifically bupivacaine/bupivacaine HCl in the disclosed amounts e.g. 40 mg, which are broadly taught by the prior art Lulla in view of Kasting, Lindahl, Schutt, and Phero as such the composition of Lulla would necessarily be expected to afford biphasic release of drugs since all of the components of the claimed composition and the claimed amounts are taught by Lulla. Further, as evidenced by Estebe, it was known in the art that bupivacaine are capable of having biphasic plasma concentration peaks (see Estebe: Pg. 451; Disucussion; Fig. 2B; Fig. 4). Further with regards to the specific cumulative drug permeation ranges at the specific time frames and the specific peak plasma concentrations, it would have been obvious to one of ordinary skill in the art to expect these cumulative drug permeation ranges at the claimed times because it was known in the art to optimize the dosages of drugs delivered via spray to give effective dosages and desired peak plasma concentrations. 
With respect to the Lulla reference, the reference teaches the formulation can include only povidone as the film forming polymer and an analgesic as the pharmaceutical active agent, even though 
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have modified Lulla to incorporate the teachings of the cited references and include oleyl alcohol as the penetration enhancing agent as taught by Kasting. One would have been motivated to do so because Kasting also teaches penetrating topical pharmaceutical compositions and it teaches that the polar lipid agent such as oleyl alcohol used as penetration enhancing agent exhibited improved skin penetration and no skin irritation. Further, as discussed above, the Lulla reference teaches that the composition comprises lipids/phospholipids (e.g. lecithin) as the penetration enhancing agent and it would have been obvious to one skilled in the art to substitute the lecithin lipid with the oleyl alcohol lipid as the penetration enhancing agent as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Moreover, one would have had reasonable expectation of success of incorporating oleyl alcohol because Lulla teaches the formulation can comprise lipids as penetration enhancers and Kasting discloses oleyl alcohol as a penetration enhancing lipid agent.
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have modified Lulla to incorporate the teachings of the cited references and include bupivacaine as the local anesthetic because Block discloses that underlying mechanisms of persistent/long-lasting pain involves the presence of inflammation and that bupivacaine, a widely used local anesthetic agent, at low 
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have the film formulation of the instant claims by formulating the topical spray drug formulation of Lulla to have a supersaturated concentration of drug because Lindahl teaches supersaturated drug concentrations are useful to achieve increased bioavailability and to improve transdermal penetration of sprayed drugs including bupivacaine and it is a routine mode of application to apply topical films such as those of Lulla via spraying with mechanical pump.
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to have modified the formulation as disclosed by the combination of Lulla and Lindahl to have provided spray droplets having the distribution of diameters that are instantly claimed in claims 1, 9, 18, and 22, because Schutt teaches that these droplet sizes are known to be useful with instantly claimed active bupivacaine. Additionally, these droplets sizes are sufficiently small as to ensure uniform spray of the product, yet large enough to prevent formation of a fine mist that would be/could be accidentally inhaled.
Finally, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the amount of the drug to achieve the instantly claimed biphasic release plasma peak concentrations at the claimed time ranges and the claimed drug concentrations and cumulative drug permeation concentrations  at the given times because these are properties of the compositions claimed and Lulla teaches spray polymeric film formulations for delivering drugs which comprise the claimed amounts of drugs, povidone, alcoholic solvents and the same permeation enhancers in the claimed/disclosed amounts and as such the films of Lulla would necessarily exhibit the claimed release 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Response to Arguments
Applicant's arguments filed 04/22/2021, with respect to claims 1, 6-9, 12, 13, 15, 16, 18-22, 25, 26, 28 and 29  rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.

Applicant argued that the Lulla reference teaches the composition includes at least one penetration enhancing agent comprising a phospholipid, a lipid or a combination thereof and the present claims as amended exclude the possibility of a penetration enhancing agent which is a phospholipid or a lipid, both by virtue of the use of “consisting of” and by the removal of the two lipids mentioned previously in the claims (isopropyl myristate and phosphatidylcholine).  
In response, it argued that while the Lulla reference does teach the composition includes at least one penetration enhancing agent comprising a phospholipid, a lipid or a combination thereof, the see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Moreover, one would have been motivated to do so because Kasting also teaches penetrating topical pharmaceutical compositions and it teaches that the polar lipid agent such as oleyl alcohol used as penetration enhancing agent exhibited improved skin penetration and no skin irritation.

Applicant argued that the Block reference does not overcome the deficiencies of Lulla because Block does not disclose or suggest a local anesthetic formulation which does not include a phospholipid or a lipid as a penetration enhancer. 
In response, as discussed above, the deficiency of the presently claimed permeation enhancers in Lulla is cured by Kasting and thus applicant’s argument is not persuasive. 

Applicant argued that Lindahl reference calls for a single phase (not bimodal) pharmaceutical composition comprising a non-polymeric crystallization inhibitor and that a formulation containing povidone is not taught by Lindahl. It was also argued that Lindahl does not disclose or suggest a local anesthetic formulation which does not include a phospholipid or a lipid as a penetration enhancer.
In response, the examiner never argued that the Lindahl reference teaches a biphasic composition and/or povidone as the film former. One cannot show nonobviousness by attacking 
Applicant further argued that Schutt teaches formulation containing large diameter synthetic membrane vesicles (multivesicular liposomes), which can contain bupivacaine and the presently claimed invention does not utilize liposomes and that none of the ingredients of the Schutt reference overlap in any significant way with the formulations described in the Lulla and Lindahl references. It was also argued that the Schutt reference does not hint or suggest the desirability of droplet sizes presently claimed and that it is only the examiner’s hindsight analysis that provides this conclusion.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Schutt reference is incorporated only for the benefit of the size of the spray droplets that are not explicitly taught by Lulla and Lindahl in combination. Schutt’s invention, in the field of pharmaceutical sciences for therapeutic treatment of subjects in need thereof, provides the motivation that the droplets sizes it teaches are known to be useful with instantly claimed active bupivacaine and that these droplet sizes are sufficiently small as to ensure uniform spray of the product, yet large enough to prevent formation of a fine mist that could be accidentally inhaled. Moreover, Schutt teaches that the large diameter synthetic membrane vesicles can be polymer spheres encasing a liquid comprising a therapeutic agent (0221).  It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Schutt’s because Lulla and Lindahl teach spray compositions and Schutt’s provides a motivation for the particular spray droplet sizes known to be useful with instantly claimed active bupivacaine. Therefore, even if the teachings of Schutt are for multivesicular liposomes, Schutt provides motivation, as stated above, to incorporate the size distribution which reads on instant claims. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the Schutt reference discloses the droplets sizes known to be useful with instantly claimed active bupivacaine and this provides the motivation regarding the desired droplet sizes 
	Furthermore, applicant argued that the Phero reference is directed to the absorption of bupivacaine after application to the oropharynx, not to the skin and that other than mentioning bupivacaine doses applied by spray to the oropharynx, Phero reference has nothing to do with topical spray formulation as presently claimed. 
In response to applicant’s argument, the amount of bupivacaine to be incorporated in a composition depends on the required dosage strength and level of pain relief needed. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the amount of bupivacaine based on the site and level of pain.  In response to applicant's arguments against the reference having nothing to do with a topical spray formulation, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, both Lulla and Lindahl in combination disclose a formulation that is topically applied to the skin and Phero also teaches a topical application that was applied by spray to the oropharynx. Additionally, Phero teaches that the disclosed amounts of bupivacaine applied showed no symptoms of drug toxicity in any subject (Abstract) and therefore one would be motivated to incorporate these dosages.
It was further argued by the applicant that since the combination of elements set forth in the present claims are not found in the Lulla reference alone or in combination with other references, the 
In response, as discussed above, the deficiency of the presently claimed permeation enhancers in Lulla is cured by Kasting and thus the combination of elements set forth in the present claims are taught by the combination of the reference cited above. Thus, the examiners assertion regarding the biphasic release still applies as per the new 103 rejection discussed above. 
The applicant made a similar argument regarding examiners assertion that it would have been obvious to optimize the amount of drug to achieve the claimed biphasic release plasma concentrations at the claimed time ranges and the claimed drug concentrations and cumulative drug permeation concentration at the given times because these are properties of the compositions claimed. It was again argued that the claimed permeation enhancers have no overlap with the Lulla reference or other cited references. It was also argued that there would be no motivation for optimization since Lulla does not suggest that its formulation could provide a biphasic release. 
In response, the applicant is again pointed to the new 103 rejection above wherein the deficiency of the presently claimed permeation enhancers in Lulla is cured by Kasting and thus the combination of elements set forth in the present claims are taught by the combination of the reference cited above. Thus, the examiner’s assertion still applies since the combination of the cited references teach all the elements presently claimed. Further, the biphasic release plasma concentrations at the claimed time ranges and the claimed drug concentrations and cumulative drug permeation concentration at the given times are all properties of the claimed composition comprising the claimed amounts of povidone, penetration enhancer, solvent and which comprises any drug or specifically bupivacaine/bupivacaine HCl in the disclosed amounts e.g. 40 mg, which are broadly taught by the prior art Lulla in view of Kasting, Lindahl, Schutt, and Phero as such the composition of Lulla would necessarily . 


Conclusion
Claims 1, 6-9, 12, 13, 15, 16, 18-22, 25, 26, 28 and 29 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616